Citation Nr: 1210827	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar spine disorder to include degenerative disc disease.

2. Entitlement to service connection for a chronic right upper extremity disorder to include arthritis.  

3.  Entitlement to service connection for a chronic left upper extremity disorder to include arthritis.  

4.  Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had certified active service from February 1943 to October 1945.  The Veteran participated in combat during World War II.  He was awarded both the Air Medal and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied service connection for chronic hypertension.  In July 2003, the RO, in pertinent part, denied service connection for a spine disorder to include arthritis, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis; an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD); and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for the Veteran's bilateral hearing loss disability. In October 2007, the Board denied an increased evaluation for the Veteran's PTSD and remanded the issues of service connection for a chronic spine disorder to include arthritis, a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, and chronic hypertension and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for the Veteran's bilateral hearing loss disability to the RO for additional action.  In September 2009, the Vice Chairman of the Board advanced the Veteran's appeal on the docket upon his own motion.  

In September 2009, the Board denied an effective date prior to December 6, 2002, for an award of 20 percent evaluation for the Veteran's bilateral hearing loss and remanded the issues of service connection for a chronic spine disorder to include arthritis, a chronic right upper extremity disorder to include arthritis, a chronic left upper extremity disorder to include arthritis, and chronic hypertension to the RO for additional action.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The issues of service connection for a chronic right upper extremity disorder, a chronic left upper extremity disorder, and chronic hypertension are REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic lumbar spine degenerative disc disease has been shown to have originated during active service.  


CONCLUSION OF LAW

Chronic lumbar spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic lumbar spine degenerative disc disease.  This represents a complete grant of the benefit sought on appeal.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  
In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a chronic lumbar spine disorder or injury.  The service documentation does state that the Veteran's aircraft was shot down by enemy fire over Occupied France in June 1944; he sustained a right ankle fracture upon landing after being forced to parachute from the damaged aircraft; and he evaded capture by travelling to Spain.  While in Spain, the Veteran's injuries were treated.  

Clinical documentation from Montgomery County Memorial Hospital dated in January 2002 notes that the Veteran complained of back pain.  Contemporaneous magnetic resonance imaging studies of the lumbar spine revealed findings consistent with degenerative disc disease.  

A June 2003 written statement from E. Sarpong, M.D., conveys that:  

His PTSD obviously is related to his previous combat history.  Apparently, a lot of the pains in his back also started around the same time.  

A November 2007 treatment record from H. Trinh, M.D., relates that that the Veteran presented a history of chronic "back pain for years from the time of his parachuting accident on June 25, 1944 while he was in the military."  Impressions of chronic low back pain, lumbar spondylosis, and "status post lumbar laminectomy" were advanced.  The doctor opined that "I believe that at least part of his previous problem leading to surgery and his current complaint would be related to the parachuting accident in 1944."  

At a May 2009 VA examination for compensation purposes, the Veteran reported that he had injured his back when he parachuted from his stricken aircraft in 1944.  The Veteran was diagnosed with lumbar spine degenerative disc disease, stenosis, osteophyte formation, and retrolisthesis and bilateral sensory neuropathy, sciatica, and stenosis.  The examiner commented that:

Certainly, this patient sustained injuries to at least include a fibular fracture after parachuting from an airplane.  Also, the patient was hospitalized in Spain for several weeks.  However, there are no notations and records about back or upper extremity problems until the last few years.  In other words, over 50 years went by before these claims were registered.  Therefore, my medical opinion is this is less likely than not ... the spine problems as mentioned diagnoses (sic) are due to or the result of problems encountered in the military and that they do not have any link to the conditions which are now service-connected.  

In an October 2011 written statement, the Veteran advanced that:
I state how could I possibly come down through a tree and not receive a back injury?  I received a broken leg and a severe back injury.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran advances that he sustained a chronic back injury when he was forced to parachute from an aircraft that had been struck by enemy fire over Occupied France and thereafter to escape to Spain in 1944.  He has clarified that he sustained significant back trauma when he came through a tree while landing.  The Veteran's service treatment records establish that he sustained significant impact injuries as the result of the 1944 parachute jump.  Indeed, service connection has been established for right distal fibular fracture residuals sustained in the parachute jump.  While the report of the May 2009 VA examination concludes that the Veteran's chronic lumbar spine disabilities are not etiologically related to his combat trauma, Drs. Sarpong and Trinh opined that his lumbar spine degenerative disc disease was at least partially related to his combat trauma.  Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic lumbar spine degenerative disc disease is etiologically related to his wartime service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic lumbar spine degenerative disc disease.  


ORDER

Service connection for chronic lumbar degenerative disc disease is granted.  


REMAND

The Veteran asserts that he sustained chronic right upper extremity, left upper extremity, and hypertensive disabilities as the result of his significant combat-related trauma or, in the alternative, secondary to his service-connected disabilities.  

The Board granted service connection for lumbar spine degenerative disc disease in the decision above.  The Veteran advances that service connection for both his claimed chronic upper extremity disabilities and his chronic hypertension is warranted secondary to his service-connected disabilities.  The Veteran has not been afforded a VA examination to determine what, if any, relationship exists between the claimed disorders and his now service-connected lumbar spine degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of both his claimed chronic upper extremity disabilities and his chronic hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic right upper extremity disorder and/or left upper extremity disorder is identified, the examiner or examiners should specifically state that fact.  

The examiner or examiners should advance an opinion as to the following questions:  

a.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic upper extremity disorder had its onset during active service; is etiologically related to the Veteran's inservice trauma; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's lumbar spine degenerative disc disease and other service-connected disabilities?  

b.  Is it as likely than not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension had its onset during active service; is etiologically related to his inservice trauma; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his lumbar spine degenerative disc disease and other service-connected disabilities?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


